Citation Nr: 0123786	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-07 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 10 percent evaluation for bilateral otitis media 
was properly reduced to a noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel

INTRODUCTION

The veteran had active service from June 1973 until June 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California, which denied the benefit sought 
on appeal.

The Board notes that, while most correspondence from the RO 
was generated from St. Louis, the veteran's case file was 
transferred to Los Angeles in May 2001 based on information 
that the veteran had been living in California.  The file was 
certified to the Board from the St. Louis RO.


REMAND

A review of the record reveals that in a January 1991 rating 
decision, the RO granted service connection for otitis media 
and assigned a noncompensable rating from August 1990.  After 
a VA examination in December 1998, the evaluation was 
increased to 10 percent disabling pursuant to 38 C.F.R. § 
4.87, Diagnostic Code 6200, which prescribes a 10 percent 
rating for chronic suppurative otitis media upon evidence of 
suppuration or aural polyps.  The RO noted that while the 
medical findings warranted an increased evaluation, there 
existed a likelihood of improvement in the veteran's 
condition.  Therefore, the rating assignment was not 
considered permanent.

The evidence associated with the file next shows that in a 
letter sent on March 6, 2000, the RO advised the veteran of a 
proposed rating reduction from 10 percent to noncompensable, 
due to the veteran's failure to report for a February 2000 VA 
examination at the VA Medical Center in St. Louis.  The 
letter informed the veteran that he had 60 days to offer a 
response, either by submitting new evidence or by presenting 
a good reason for failing to report for his scheduled 
examination.   Upon expiration of the 60-day period, the RO 
had not received a reply from the veteran, and a rating 
decision was issued to formalize the reduction in disability 
evaluation.  Four days later, on May 10, 2000, the RO 
received a letter from the veteran that explained that he had 
been living in California at the time of his last-scheduled 
VA examination.  The veteran requested that a new examination 
be arranged.  As a result, the veteran was examined in June 
2000.  On the basis of the findings made by the VA physician, 
the RO decided in a January 2001 rating decision to continue 
the veteran's evaluation as noncompensable.

Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development must be completed 
before proceeding with disposition of this appeal.  The basis 
for the RO's January 2001 decision to continue the veteran's 
rating as noncompensable was the absence of clinical evidence 
showing an active disease process.  However, in the veteran's 
request for a continuance of a 10 percent rating, received by 
the RO in May 2000, he specifically indicated that he had 
been treated for another ear infection at the VA Medical 
Center in San Diego.  The veteran stated that this treatment 
occurred on April 19, 2000, and that he was given medication 
for his condition.  The file does not indicate that any 
attempt was made by the RO to obtain the records from the VA 
Medical Center in San Diego.  As these records may establish 
the existence of an active disease process, critical to a 
continuance of a compensable rating under Diagnostic Code 
6200, and as the VA has constructive notice of records 
generated by its agency, efforts to obtain these documents 
must be undertaken in order to afford the veteran every 
consideration with respect to the current appeal.  See Bell 
v. Derwinski, 2 Vet. App. 613 (1992); see also 38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The RO should obtain reports of the 
veteran's treatment for an ear infection 
on or about April 19, 2000 from the VA 
Medical Center in San Diego, California.  
Records of any other treatment received 
by the veteran at this facility for an 
ear disorder, if any, should also be 
obtained.  If any requested records are 
unavailable, the file should be clearly 
documented to that effect.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.
 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




